FINCH, Justice
(concurring in result).
For the reasons expressed in my separate opinion concurring in result in State ex rel. Gibson v. Grimm, 540 S.W.2d 17 (Mo. banc 1976), I concur in result herein. Were it not for the recent enactment providing for appointment of counsel for indigent defendants charged with misdemeanors likely to result in confinement, I would vote otherwise, taking the position that the judge did have authority to allow a fee to counsel representing defendant and that it should be taxed as costs.